Motion for reargument denied with $20 costs. The scope of the hearing directed in this matter should be similar in all respects to that to be held in Sony Corp. v Uneeda Home Applicance Huntington Corp. (47 AD2d 816). In that matter, which was affirmed without opinion by this court, Special Term directed a hearing "as to the actual loss or injury to plaintiff by reason of defendant’s said conduct, including an accountingby defendant to plaintiff for all proñts derived from defendant’s sale of plaintiff’s fair trade products below stipu*637lated prices.” (Fourth decretal paragraph of order of Gellinoff, J., dated May 6, 1975.) (Emphasis added.) Concur—Stevens, P. J., Markewich, Lupiano, Capozzoli and Nunez, JJ.